                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

LARRY WALKER,                                 )
                                              )
              Plaintiff,                      )
                                              )
v.                                            )         Case No. CIV-19-287-SLP
                                              )
BAR-S FOOD CO.,                               )
                                              )
              Defendant.                      )

                                       ORDER

       Before the Court is Defendant’s Motion for Partial Dismissal of Plaintiff’s Petition

[Doc. No. 5]. The motion is at issue. See Resp., Doc. No. 8. Plaintiff is a former employee

of Defendant who brings certain claims against Defendant based on his employment.

Defendant answered certain of Plaintiff’s claims and sought dismissal of other claims. See

Answer, Doc. No. 4; Mot., Doc. No. 5. In response to Defendant’s motion, Plaintiff states

that he is either withdrawing or concurring in dismissal of the claims that Defendant

challenged in its motion. Plaintiff further seeks leave to file an amended complaint that

omits the claims he now agrees should not proceed. Defendant has not filed a reply brief

or otherwise objected to Plaintiff’s amendment request.

       IT IS THEREFORE ORDERED that Plaintiff’s request for leave to file an amended

complaint pursuant to Rule 15(a)(2) is GRANTED. Plaintiff shall file an amended

complaint within seven days of this Order.1


1
 Plaintiff has not complied with either Local Civil Rule 7.1(c) (“A response to a motion
may not also include a motion or a cross-motion made by the responding party.”) or Local
Civil Rule 15.1 (“A party moving under [Rule] 15(a)(2) to amend a pleading . . . must
        IT IS FURTHER ORDERED that Defendant’s Motion for Partial Dismissal of

Plaintiff’s Petition [Doc. No. 5] is GRANTED based on Plaintiff’s agreement as to the

same.

        IT IS SO ORDERED this 20th day of June, 2019.




attach the proposed pleading as an exhibit to the motion. The motion shall state: (1) the
deadline date established by the scheduling order, if any, and (2) whether any other party
objects to the motion.”). For the sake of efficiency, the Court will excuse Plaintiff’s
procedural errors. The Court warns Plaintiff that it is unlikely to do so further in this case.

                                              2
